 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Samuel Lane Donesing

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                              Case No. 2:18-cr-246-RFB-NJK

11                  Plaintiff,                              UNOPPOSED MOTION FOR
                                                            PREPAREATION OF PRE-PLEA
12          v.
                                                            PRESENTENCE REPORT (PSR)
13   SAMUEL LANE DONESING, and
     JAEMILLA EAGENS,
14
                    Defendants.
15
16
            Defendant Samuel Donesing requests the Court enter an order directing the United
17
     States Department of Probation to prepare a Pre-Plea Presentence Investigation Report (PSR)
18
     to determine the defendant’s Criminal History.
19
            On DATE, Mr. Doensing was charged in a X count indictment with X and Y. The
20
     parties are attempting to negotiate this case. The parties believe that they may be able to resolve
21
     this case short of trial. Based on defense counsel’s review of Mr. Donesing’s criminal record,
22
     there appear to be a number of issues with respect to how his prior convictions will be counted.
23
     To satisfy Mr. Donesing’s concerns and to assure that he has the information he needs to make
24
     a truly knowing and intelligent decision, as to whether to accept or reject a plea offer, he has
25
     requested that a Pre-Plea Presentence Investigation Report be completed so that he understands
26
 1   how Probation will calculate his Criminal History Points and corresponding category. Defense
 2   counsel has spoken with AUSA Linda Mott and she does not oppose this motion.
 3          Conclusion
 4          Mr. Donesing respectfully requests the Court order the United States Department of
 5   Probation to prepare a Pre-Plea Presentence Investigation Report to determine his Criminal
 6   History Points and corresponding Criminal History Category.
 7
            DATED this 6th day of May, 2019.
 8
                                                   RENE L. VALLADARES
 9                                                 Federal Public Defender
10
                                             By: /s/ Kathryn C. Newman
11                                               KATHRYN C. NEWMAN
                                                 Assistant Federal Public Defender
12                                               Attorney for Samuel Lane Donesing
13
14
                                       ___________ ORDER
                                      [PROPOSED]
15
16          IT IS HEREBY ORDERED, based on the foregoing motion, and good cause
     appearing, that the United States Department of Probation for the District of Nevada shall
17   prepare a Pre-Plea Presentence Investigation Report (PSR) with respect to Defendant Samuel
     Lane Donesing’s Criminal History Points and Criminal History Category.
18
19
20
21                                                      RICHARD F. BOULWARE, II
22                                                      UNITED STATES DISTRICT JUDGE

23                                                      DATED: May 7, 2019.

24
25
26
                                                   2
 1
 2                           CERTIFICATE OF ELECTRONIC SERVICE
 3             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 4   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 5   papers.
 6             That on May 6, 2019, she served an electronic copy of the above and foregoing
 7   Unopposed Motion for Preparation of a Pre-Plea PSR by electronic service (ECF) to the person
 8   named below:
 9
10                    NICHOLAS. TRUTANICH
                      United States Attorney
11                    LINDA MOTT
                      Assistant United States Attorney
12                    501 Las Vegas Blvd. South
                      Suite 1100
13                    Las Vegas, NV 89101
14
                                                         /s/ April Graham
15                                                       Employee of the Federal Public Defender
16
17
18
19
20
21
22
23
24
25
26
                                                         3
